OPINION OF THE COURT
Casey, J.
The Laws of 1989 (ch 748) (hereinafter chapter 748) created a new school district, the Kiryas Joel Village School District (hereinafter the Village District), consisting of the territory of the Village of Kiryas Joel (hereinafter the Village), a community of Satmarer Hasidim located wholly within the boundaries of the Monroe-Woodbury Central School District (hereinafter the Monroe-Woodbury District) in Orange County. The statute reflects a political solution to a lengthy dispute between the Monroe-Woodbury District and the residents of the Village, most of whose children attend private religiously affiliated schools within the Village, concerning the provision of special educational services to the Village’s handicapped children.
Despite earlier efforts at accommodating the undisputed needs of the Village’s handicapped children, resolution of the dispute, which centered on where the services had to be offered, was sought by way of litigation. The Court of Appeals ultimately held that the Monroe-Woodbury District "is neither compelled to make services available to private school handicapped children only in regular public school classes and programs, nor without authority to provide otherwise” (Board of Educ. v Wieder, 72 NY2d 174, 187). The Court also rejected the villagers’ claim that the services had to be provided within their private schools or at a neutral site (supra, at 187-189). Unfortunately, the dispute was not resolved, for the MonroeWoodbury District continued to offer the services at its public schools and the villagers refused to permit their children to attend the public schools. The creation of the Village District, which could establish its own public school to provide the *19services within the Village, was viewed as "a good faith effort to solve this unique problem” (Governor’s Mem approving L 1989, ch 748, 1989 McKinney’s Session Laws of NY, at 2430).
Plaintiffs, the New York State School Boards Association (hereinafter the Association) and two officers of the Association, commenced this action against several State officials, including the Commissioner of Education and the Comptroller, seeking a judgment declaring chapter 748 unconstitutional. The two school districts moved to intervene as defendants and their motions were granted. Thereafter, the parties stipulated to the discontinuance of the action as to the State officials, although the Attorney-General continued to defend the constitutionality of the statute pursuant to Executive Law § 71. The parties cross-moved for summary judgment and Supreme Court declared the statute unconstitutional, resulting in this appeal.
The preliminary issue to be addressed is the question of standing. Defendants maintain that the Association and its officers, in their capacity as representatives of the Association, do not have standing to maintain this action. We agree. There is nothing in the. record to establish that the Association itself is a citizen, taxpayer within the meaning of State Finance Law article 7-A and there is no claim that the Association has sustained any injury in fact. Accordingly, the Association does not have standing in its own right to maintain this action (see, Matter of Otsego 2000 v Planning Bd., 171 AD2d 258, 260, lv denied 79 NY2d 753). Nor has it been shown that the Association meets the three requirements for associational or organizational standing (Society of Plastics Indus. v County of Suffolk, 77 NY2d 761, 775). As units of municipal government, the Association’s member school boards do not have the substantive right to raise constitutional challenges to a State statute, particularly in the absence of any claim that compliance with the statute will force one or more of the member school boards to violate a constitutional proscription (see, Matter of Jeter v Ellenville Cent. School Dist., 41 NY2d 283, 287). The only two school districts that might arguably have standing, the Monroe-Woodbury District and the Village District, are parties to this action and the Association clearly does not represent their interests. We conclude, therefore, that the Association and the officers of the Association lack standing to maintain this action. We note that plaintiffs’ reliance on New York State School Bds. Assn. v Sobol (168 AD2d 188, affd 79 NY2d 333) is misplaced, for the issue of the *20Association’s standing to maintain that action was neither raised nor decided.
The two individual plaintiffs, Louis Grumet and Albert W. Hawk, are named as party plaintiffs individually, as well as in their capacity as officers of the Association. In their individual capacity, each clearly meets the definition of citizen taxpayer contained in State Finance Law § 123-a and, therefore, they have statutory standing to maintain an action for declaratory or injunctive relief to prevent the unconstitutional disbursement of State funds (State Finance Law § 123-b [1]). It is undisputed that the Village District created by chapter 748 will receive State funding and, therefore, the constitutionality of that statute can be challenged in a citizen taxpayer action (see, Matter of Cario v Sobol, 157 AD2d 172, 175). The fact that the action was discontinued as to the State officials when the two school districts intervened as party defendants does not alter this conclusion, for the expenditure of State funds remains an issue and the Attorney-General continues to appear in the action pursuant to Executive Law § 71.
Turning to the merits, we agree with Supreme Court that chapter 748 violates the Establishment Clause of the US Constitution and NY Constitution, article XI, § 3. The tripartite analysis under the Establishment Clause introduced in Lemon v Kurtzman (403 US 602, 612), which the United States Supreme Court declined to reconsider in Lee v Weisman (505 US —, —, 112 S Ct 2649, 2655), requires: ”[f]irst, the statute must have a secular legislative purpose; second, its principal or primary effect must be one that neither advances nor inhibits religion * * * [and third], the statute must not foster 'an excessive government entanglement with religion’ ” (Lemon v Kurtzman, supra, at 612-613, quoting Walz v Tax Commn., 397 US 664, 668).
According to defendants, the statute has the secular purpose of providing special educational services to handicapped children who are not receiving those services. This argument ignores two undisputed facts: the handicapped children of the Village were already entitled to receive those services pursuant to existing Federal and State law (see, 20 USC § 1400 et seq.; Education Law § 4401 et seq.), and those services were actually available to the Village children from the MonroeWoodbury District, within which the Village was located. The only reason that the children did not receive the services is their parents’ refusal to let them attend the public schools of *21the Monroe-Woodbury District where the services were available. The stated reason for this refusal is the fear and trauma allegedly sustained by the children upon leaving the language, lifestyle and environment of the Village and mixing with others (Board of Educ. v Wieder, 72 NY2d 174, 188, supra). The challenged statute, therefore, was designed not merely to provide special educational services to the handicapped children of the Village, but to provide those services within the Village so that the children would remain subject to the language, lifestyle and environment created by the community of Satmarer Hasidim and avoid mixing with children whose language, lifestyle and environment are not the product of that religion. The dissent finds a secular purpose for the statute in that it would provide the handicapped children of the Village with the publicly supported, secular special educational services they need and to which they are entitled, but as previously noted those services were already available to all of the handicapped children of the Monroe-Woodbury District, including the handicapped children of the Village. Thus, the only secular need for the statute recognized by the dissent did not, in fact, exist.
Assuming that the statute can be viewed as having a secular purpose, the second guideline of the Lemon test requires that the principal or primary effect must not advance religion. The Court of Appeals recently explained: "A particular concern under the 'effects’ prong is 'whether the symbolic union of church and state effected by the challenged governmental action is sufficiently likely to be perceived by adherents of the controlling denominations as an endorsement, and by the nonadherents as a disapproval, of their individual religious choices’ * * * Context determines whether particular governmental action is likely to be perceived as an endorsement of religion * * * Governmental action 'endorses’ religion if it favors, prefers, or promotes it” (New York State School Bds. Assn. v Sobol, 79 NY2d 333, 339-340, quoting Grand Rapids School Dist. v Ball, 473 US 373, 390).
Defendants claim that the creation of a school district to provide educational services should be treated no differently than the creation of a village to provide municipal services, such as police and fire protection. The Supreme Court, however, has recognized that the relationship between government and religion in the education of children is a sensitive one and that government’s activities in this area can have a magnified impact, creating "an all-too-ready opportunity for *22divisive rifts along religious lines in the body politic” (Grand Rapids School Dist. v Ball, supra, at 383).
Defendants also contend that the provision of educational services to sectarian students and the segregation of those students from others who are not of that sect are incidental benefits which do not offend the Constitution (see, Mueller v Allen, 463 US 388, 393; Wolman v Walter, 433 US 229, 247-248). Considering the entire context in which the statute was enacted, we conclude that the statute not only authorizes a religious community to dictate where secular public educational services shall be provided to children of the community, it creates the type of symbolic impact that is impermissible under the second prong of the Lemon test.
As previously noted, the educational services which the statute was intended to provide were already available to the Village children at public schools within the school district where they resided but outside the boundaries of the Village. If those services were inadequate or inappropriate, as defendants now suggest, existing remedies were available for the parents to pursue (see, Education Law § 4404). Instead, the parents claimed that the service had to be provided within the private schools in the Village or at a neutral site within the Village. When this claim proved unsuccessful (see, Board of Educ. v Wieder, supra), the parents continued to refuse the services available at the public schools of the Monroe-Wood-bury District.
Chapter 748 created a school district coterminous with the Village, which is inhabited by residents who are almost exclusively of one religious sect. The school board is controlled by members of that sect and the children who attend the public school established by the district are all of that sect. The services provided by the school were already available to the children of the Village, but their parents refused to permit them to mix with other students whose language, lifestyle and environment were not the product of the same religious sect. As a result of the statute, the services which were otherwise available at the public schools of the Monroe-Woodbury District are now provided by a public school that is controlled by and located within the religious community, and the children of the community who attend that school are effectively segregated from children of other religions. Regardless of whether the public school operated by the Village District is a neutral site, and regardless of how scrupulous the district is in maintaining the secular nature of the educational services *23offered at the school, we are of the view that the symbolic union between church and State effected by the creation of a school district coterminous with a religious enclave to provide within that enclave educational services that were already available elsewhere is significantly likely to be perceived by adherents of the Satmarer Hasidim as an endorsement, and by nonadherents as a disapproval, of their individual religious beliefs (see, Grand Rapids School Dist. v Ball, supra, at 389-392).
We emphasize that it is not the location of the public school in the religious community and the provision of public educational services to sectarian students that we find offensive to the Establishment Clause (see, Board of Educ. v Wieder, supra, at 189, n 3). The impermissible effect is the symbolic impact of creating a new school district coterminous with a religious community to provide educational services that were already available in an effort to resolve a dispute between the religious community and the school district within which the community was formerly located, a dispute based upon the language, lifestyle and environment of the community’s children created by the religious tenets, practices and beliefs of the community.
The dissent asserts that we are foreclosed from considering whether the religious tenets, practices and beliefs of the community played a role in the Village’s refusal to accept the special educational services offered by the Monroe-Woodbury District. The record, however, contains uncontradicted evidence of a direct link between the language, lifestyle and environment of the community’s children and the religious tenets, practices and beliefs of the community. Based upon similar evidence and in a similar procedural posture, the Court of Appeals had little difficulty finding such a connection. "With an apparent over-all goal that children should continue to live by the religious standards of their parents, 'Satmarer want their school to serve primarily as a bastion against undesirable acculturation, as a training ground for Torah knowledge in the case of boys, and, in the case of girls, as a place to gather knowledge they will need as adult women’ ” (Board of Educ. v Wieder, supra, at 180 [emphasis supplied]). The stated reason for the Satmarer parents’ refusal of the services offered by the Monroe-Woodbury District was the emotional toll on the Satmarer children allegedly sustained upon "leaving their own community and being with people whose ways were so different from theirs” (supra, at 181). *24Because the "ways” of the Satmarer children were molded by the religious standards of their parents (supra, at 180), there can be little doubt that, in fact, religion played a role in the dispute, which we have considered as one of several factors in our decision. Contrary to the dissent’s interpretation, our holding, which concerns only the validity of the statute that created a new school district coterminous with a religious community to provide secular services that were already available to the community, has no bearing on whether the Satmarer are somehow "disqualified” from receiving those services. It is noteworthy that although the dissent asserts that we must ignore these undisputed facts, the dissent’s "fair and comprehensive analysis by an objective observer” encompasses a search both within and without the record to support the theory that the statute’s creation of a school district coterminous with a religious community to provide services to that community which were already available is not relevant in determining whether the particular governmental action is likely to be perceived as an endorsement of religion.
Finding that the Satmarer’s handicapped children have "special psychological vulnerabilities * * * to exposure to the outside world”, the dissent is apparently of the view that the. special educational services offered by the Monroe-Woodbury District were not "protective” of these "special psychological vulnerabilities”. Pursuant to Federal and State law, handicapped children are entitled to an appropriate special education program and placement, and a parent who finds the placement unacceptable can seek review (Matter of Northeast Cent. School Dist. v Sobol, 79 NY2d 598, 603). If, as the dissent assumes, the services offered by the Monroe-Woodbury District were inappropriate as not "protective” of the Satmarer children’s "special psychological vulnerabilities”, the parents had an available administrative remedy to review the proposed placements pursuant to Education Law § 4404 and, if necessary, judicial review of the determination produced by the administrative appeal. This review process could have addressed all of the parents’ secular concerns. The dissent’s suggestion that the creation of a new school district was the appropriate remedy to address the Satmarer parents’ claim that the services offered by the Monroe-Woodbury District were inappropriate for the special needs of their children is less than compelling.
The dissent’s alternative argument, that the creation of a new school district might constitute "a valid alleviation of a *25burden on the Satmarer’s religious precepts”, is premised on “the majority’s assumption that segregated education of their young is an integral part of Satmar religious precepts”. We have made no such “assumption”. We have merely recognized that uncontradicted evidence in this record and in the prior litigation establishes a direct link between the Satmarer parents’ refusal to accept the services of the Monroe-Wood-bury District and the religious tenets, practices and beliefs of the community which have molded the language, lifestyle and environment of the community’s children, resulting in an alleged emotional toll when the children leave the community and are with people whose ways are so different from theirs. The Satmarer themselves do not claim that they refused the services of the Monroe-Woodbury District because segregated education of their young is an integral part of Satmarer precepts and we have not made such an assumption. By going beyond the stated position of the Satmarer, the dissent has disregarded its own limitation on the scope of review of the facial validity of chapter 748.
Having concluded that even if chapter 748 has a secular purpose its principal or primary effect advances religion, we see no need to consider the third prong of the Lemon test. Although we have concluded that the Association and its officers lacked standing to maintain this action, we see no need to modify Supreme Court’s declaratory judgment, which did not grant any specific relief to the Association or its officers. The individual plaintiffs have standing to maintain this action as citizen taxpayers and Supreme Court granted the appropriate declaratory relief. Its judgment should, therefore, be affirmed.